 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JOHNNY C. THOMAS,                                   Case No. 1:16-cv-00524-DAD-EPG

12                   Plaintiff,                          ORDER SETTING HEARING ON
                                                         PLAINTIFF’S MOTION TO HOLD
13           v.                                          DEFENDANT IN CONTEMPT OF COURT

14   MARK KUO,                                           (ECF No. 84)

15                   Defendant.

16

17

18          The Court sets a hearing on Plaintiff’s Motion for Order to Hold Defendant, Mark Kuo,

19 in Contempt (ECF No. 84) for August 14, 2019, at 3:00 p.m., in Courtroom 10 before
20 Magistrate Judge Erica P. Grosjean. The parties shall be prepared to discuss Plaintiff’s claim

21 that Defendant has not disclosed all documents available to Defendant that are responsive to

22 Plaintiff’s May 22, 2018, Requests Number 3 and Number 4. Additionally, Defendant shall be

23 prepared to discuss what search was performed to locate all documents responsive to Plaintiff’s

24 May 22, 2018, Requests Number 3 and Number 4.

25          To appear telephonically, each party is to use the following dial-in number and

26 passcode: Dial-in number 1-888-251-2909; Passcode 1024453. Plaintiff shall make
27 arrangements with staff at his institution of confinement for his attendance at the hearing.

28 Plaintiff’s institution of confinement shall make Plaintiff available for the hearing at the date


                                                     1
 1 and time indicated above. Prior to the hearing, defense counsel shall confirm with Plaintiff’s

 2 institution of confinement that arrangements have been made for Plaintiff’s attendance.

 3
     IT IS SO ORDERED.
 4

 5     Dated:    July 25, 2019                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
